Title: John Adams to Abigail Adams, 10 December 1792
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr 10. 1792
Your Account of our little domestic affairs and the Arrangements of the Farm, was very entertaining to me, and I hope you will continue to inform me of every occurrence of any consequence. I should be glad to know who is engaged to take the Care of the Place this Winter: What prospect you have of hiring a Man in the Spring by the Year: and your opinion whether I had not better engage a complete farmer in the County of Worcester or Hampshire. none however are Superiour to some in Bridgwater. I am very comfortable at Mr Otis’s. Thomas is very well and very good.
My Friends have been more anxious than I have been about a certain Reelection. There has been an Ardour upon this occasion among all the Friends of the Constitution, order and good Government, which I did not expect. The Votes of New Jersey have been unanimous both for President and V. P. Those of Pensilvania were unanimous for P. and 14 out of 15 for V. P.— it is reported, but not certain that Delaware and Maryland were unanimous. It is almost an universal opinion that N. Y. will be unanimous for Clinton, merely to give him an Ecclat and to shew their disapprobation of the V. P. without even a hope or a wish, to have C. elected. I am not however clear that they will be unanimous. The Virginians and N. Carolinians are Said to be zealous against the V. P. not, as some of them say, that they wish to get him out, but to shew a marked disapprobation of his Politicks. But enough of this Electioneering Stuff. My Duty to my Mother and Love to Louisa and all friends.
Tell my Brother that I hope he will Use his best Endeavours that Mr Strong may be reelected. He is an excellent head and heart. They cannot do better.
yours
J. A
